. Opinion by
Hastings, C. J.
The bills, answers and depositions in this case conclusively show that there was no error in the court below, in decreeing a dissolution of the co.partnership between the parties. The nature of the business for which the copartnership was created was such, that not only capital, skill and labor were required to carry on the business, but mutual confidence and good faith, without which the copartnership should, and would be forced to cease. And though, in the language of the book, “the court will require a strong case to be made out before it will dis*540solve a partnership and decree a sale of the whole concern and although, from the depositions in this case, it would be difficult to decide which of the parties is most in the wrong, there is no doubt that equity demands a decree of dissolution, in this case, as a continuance of the copartnership would have been impracticable, and would have, in the end, been disastrous to the interests of one, if not both of the copartners. It is not in the power of any court to decree a continuance of the business, pursuant to the terms of the agreement, without at the same time assuming the high prerogative of decreeing a personal reconciliation and restoration of mutual confidence. It may be doubted whether it was in the power of either party to dissolve the copartnership, its duration being fixed by covenants for a term of years. But in the case of Skinner v. Dayton, 19 Johns. Rep. 538, Platt, J. held that a member of a copartnership fixed for a term of years by articles of covenant, had' the power to dissolve the same. And the reasoning of Justice Platt is favorably commented upon by Chancellor Kent in his Commentaries, vol. iii. 55, and such is the French law; and such we believe to be the more reasonable dootrine, leaving the injured party to his remedy on the articles or covenants. But no one will doubt the power of a court of chancery, when properly addressed, to decree- a dissolution. We will not proceed to inquire who was the original author of the difficulties between the parties, nor which party was most in the wr-ong. It is sufficient that the defendant Blake’s conduct amounted to an exclusion of the complainant from his proper agency in the business, and that the conduct of both parties was of itself evidence of a substantial dissolution, leaving it only for a court of chancery to go through the form of decreeing a dissolution, and settlement of the business of the partners in a manner best calculated to restore the parties to their original rights, and each party to an equitable participation in the profits and losses. It is urged that the complainant does not come into court with clean hands, for the reason that he -was first in the wrong. We see no necessary connection between the ' *541wrong first committed by complainant and the subsequent wrongful acts of defendant. And from this argument, it would seem that the causes of dissolution are strengthened, both parties having been guilty of acts inconsistent with the continuance of their copartnership relations. Because Dorgan was first in the wrong, is no excuse for the wrongs afterwards perpetrated by Blake. If Blake desired to continue the partnership, and to refuse a dissolution, his repeated declarations of hostility to Dorgan’s further participation in the business of the firm, and his contracts of sale of brick in his own name, were not consistent therewith, and evidence on his part a determination to effect a dissolution.
The decree of the district court is affirmed.